DETAILED ACTION

Status of Claims
Claims 1, 5-7, 11, and 17-24 are pending.  Of the pending claims, claims 1, 5-7, and 11 are presented for examination on the merits, and claims 17-24 are withdrawn from examination.
Claims 1, 5-7, and 11 are currently amended.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was filed on 05/27/2021.  The information disclosure statement is being considered by the examiner.

Status of Previous Objection to the Specification
The previous objection the specification is withdrawn in view of the amendment to the specification filed on 09/07/2021.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 4-7 and 11 under 35 U.S.C. § 112 for depending on canceled claims are withdrawn in view of the amendments to the claims.
The previous rejections of claim 11 under 35 U.S.C. § 112 for being ambiguous and lacking antecedent basis are withdrawn in view of the amendments to the claim.
The previous rejections of claim 12 under 35 U.S.C. § 112 are moot in view of the canceled status of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim is indefinite because it is internally inconsistent.  The claim recites that the corundum ceramic particles are present in an amount of 15 vol.% having a particle size of 297-420 µm, 25 vol.% having a particle size of 297-420 µm, 15 vol. % having a particle size of 420-595 µm, and 25 vol.% having a particle size of 420-595 µm.  This means that the corundum ceramic particles are present in a total amount of 80 vol.%.  However, claim 1, the claim upon which claim 11 depends, recites that the metal matrix is between 50% and 95% by volume of the composite material, with the remainder being corundum ceramic particles.  If no other components are present in the composite material (note that the preamble recites the transitional phrase “comprising”), the remainder would be 5-50 vol.%.  The corundum total of 80% in claim 11 exceeds the highest possible permitted amount of corundum of 5-50 vol.% in claim 1.  Thus, the claim is indefinite, as its scope cannot be determined.  For examination 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0159216 (A1) to Millar et al. (“Millar”) in view of US 2008/0029186 (A1) to Abkowitz et al. (“Abkowitz”) and further in view of WO 2015/061817 (A2) to Neubauer et al. (“Neubauer”) (abstracts and computer-generated translation in file), alone, or optionally further in view of US 2017/0028477 (A1) to Setna et al. (“Setna”).
Regarding claims 1, 5, 6, and 11, Millar teaches a sintered metal composite comprising a metal matrix and colored particles distributed throughout.  Abstract; FIGS. 1, 2, 4A, and 4B.  
The colored particles can be corundum (ceramic particles).  Para. [0025].  
Because the composite contains colored particles and metal powder (FIGS. 2 and 3), the metal matrix makes up the remainder, i.e., 50-75% by volume (=100 minus the colored particle concentration of 25-50% by volume).  Para. [0016]; claim 33.  The metal matrix can be titanium.  Para. [0015].  The color (and therefore the colored particles) is visible.  Para. [0002], [0016], [0028].  The particles reflect light and are visible (granular or crystalline in appearance).  Para. [0026], [0028], [0031]; FIGS. 1 and 2.  
Millar teaches that the metal powder used to make the metal matrix can be titanium (para. [0015]), but does not specify the particular type of titanium.
Abkowitz, directed to metal matrix composites, discloses that the most commonly used unalloyed grade of titanium is CP (commercially pure) grade 2 titanium.  Abstract; para. [0006].  CP grade 2 titanium has a high ductility that permits it to undergo severe deformation during fabrication.  Para. [0006].  It would have been obvious to one of ordinary skill in the art to have used grade 2 titanium as the titanium in Millar because it is not only widely available but is amenable to deformation, thereby making it easier to work and shape into a desired geometry.
Millar teaches that the colored particles may have a size between 1 µm and 100 µm (between 0.001 mm and 0.100 mm) (para. [0018]; claim 20), which does not overlap the claimed range.
Neubauer, directed to a composite material, teaches producing articles comprising a macrostructure characterized by two or more colors.  Para. [0114] – lines 759-760.  Multiple colors are aesthetically pleasing and can be used on cell phone cases/housing.  Para. [0112] – line 739; para. [0114] – line 775.  In one embodiment, the second phase particles are at least 300 µm (at least 0.300 mm) in size (para. [0038] – line 304), with an example ranging from 0.3 mm to 5 mm (para. [0052] – lines 394-398.  The second phase can be ceramic particles.  Para. [0035].  A large-sized second phase helps the second phase be macroscopically distinguishable and seen with the naked eye.  Para. [0013], [0017] – lines 118-119.  
Given that Millar produces colored composites for use in articles, such as covers or housing for laptops, mobile cellular telephones, personal digital assistances, and e-
With respect to the claim limitation reciting a D90 value, it is noted that metal powder size is a characteristic of a precursor ingredient of the composite and is not a characteristic of the sintered composite itself.  Thus, it is not accorded patentable weight.  See Claim Interpretation section above.
Alternatively, Millar teaches that metal powder is used to make the composite, but is silent regard the sizes of the powder.
Setna, directed to metal powders for sintering, teaches that a D90 distribution of 4-15 µm, for example, enables the powders to product high-density, low-porosity sintered joints (product).  Para. [0032].  It would have been obvious to one of ordinary skill in the art to have used titanium powders having the D90 distribution taught by Setna because that particle size distribution would facilitate the sintering process of Millar and produce a denser composite.
Further regarding claim 7, Millar teaches a colored particle concentration of 25-50% by volume (para. [0016]; claim 19), which does not overlaps the claimed range.  However, Millar explicitly teaches that a suitable concentration can fall outside this range.  Para. [0016].  
Neubauer teaches producing articles comprising a macrostructure characterized by two or more colors.  Para. [0114] – lines 759-760.  Multiple colors are aesthetically 
Given that Millar produces colored composites for use in articles, such as covers or housing for laptops, mobile cellular telephones, personal digital assistances, and e-book readers (para. [0047]), it would have been obvious to one of ordinary skill in the art to have modified the size of the colored particles to be larger than 100 µm and less than 25% by volume, as taught by Neubauer, because a smaller amount of second phase comprising larger colored particles enables the manufacturer to customize the color, print, and pattern of the article to meet the aesthetic needs of the customer base.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. 
Applicant’s position is that there is no teaching, suggestion, or motivation to make the colored particles of Millar larger than 100 µm while being consistent with Millar’s objectives of providing a product having consistent hue and an even color throughout the product.
In response, it is first noted that although Millar teaches an even distribution of the of the colored particles throughout the composite (e.g., para. [0017]), it does not teach the color itself being even throughout the product.  For example, Millar discloses an embodiment where the colored particles may be a mixture of different types of colored particles (para. [0024]), so the color would not be even or monochromatic throughout.
Additionally, applicant seems to suggest that the small size (1-100 µm) of the colored particles are responsible for the consistent hue of the colored metal product of Millar.  However, Millar does not make any connection between particle size and consistency of the hue of the colored metal.  Instead, Millar states that a consistent hue can be obtained when the density (concentration) of the colored particles is adjusted (para. [0016]).  Thus, Millar is silent as to the effect of modifying the size of the colored particles.
Applicant’s position is that Neubauer teaches away from Millar because the large ceramic particles exceed the size range of the colored particles in Millar and one could not achieve the desired properties of Millar by incorporating colored particles larger than 100 µm.
In response, if it is assumed that Millar’s small colored particle size of 1-100 µm is a contributing factor to an even (homogenous) color and that larger particles would result in a product with uneven and visible color, this assumption is consistent with Neubauer’s teachings.  In Neubauer, the embedded second phase (corresponds to ceramic particles) are at least 300 µm in size (para. [0038]), which leads to a phase that is macroscopically visible (para. [0015], [0017]; FIG. 1).  These teachings imply that a 
With respect to alleged lack of motivation to modify and teaching away, the examiner notes that the rejection is based on the customizability of the appearance of a composite by changing the particle size and/or concentration of the non-matrix component.  So to produce a patterned appearance, one would be motivated to embed larger particles in the matrix to create a macrostructural pattern that cannot be reproduced (Neubauer at para. [0109]), whereas one would be motivated to embed smaller particles in varied concentrations in the matrix to create a product having a hue consistent to the human eye (Millar at para. [0016]-[0019]).  Whichever particle size is selected would be based on the desired appearance, which depends on personal preference and is not found to distinguish from the prior art.  See MPEP § 2144.04(I).
Applicant argues that the claimed invention is directed to a composite having a grainy, inconsistent appearance.
In response, the argument is not commensurate in scope with the claimed invention.  Although the claim recites a grainy appearance, it does not specify whether the appearance is inconsistent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
November 23, 2021